Case 1:20-cv-00093-WS-M Document 10 Filed 04/20/20 Page 1 of 5                      PageID #: 114



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JAMES B. POLK,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CIVIL ACTION 20-0093-WS-M
                                                  )
TU JA BANG, et al.,                               )
                                                  )
       Defendants.                                )


                                             ORDER
       This matter comes before the Court on Plaintiff’s Motion to Remand (doc. 5) this action
to the Circuit Court of Mobile County, Alabama. The Motion has been briefed and is now ripe.
I.     Background.
       Plaintiff, James B. Polk, filed suit against Tu Ja Bang, DH Transportation, and certain
fictitious defendants in state court. According to the well-pleaded factual allegations of the
Complaint, Polk was driving northbound on Interstate 65 in Mobile County, Alabama on
December 9, 2017, when he slowed for traffic in front of him. The Complaint alleges that
defendant Bang, who was behind Polk, failed to yield the right of way, struck the rear of Polk’s
vehicle, and pushed Polk’s vehicle into a concrete center divider. (Doc. 1-1, PageID.12.) The
Complaint further alleges that defendant DH Transportation owned and/or had custody or control
of the vehicle being driven by Bang. (Id., PageID.14.) On that basis, Polk asserts purely state-
law claims against Bang for gross negligence and wantonness/recklessness (on theories that
Bang refused to keep a proper lookout, drove while distracted, refused to maintain control of his
vehicle, failed to yield the right of way, and engaged in other unsafe and unreasonable acts and
omissions), and against DH Transportation for negligent/wanton entrustment/supervision.
       Polk’s Complaint did not demand a specific sum of damages; however, it enumerated
Polk’s injuries and damages as including “severe pain and injury, medical expenses, lost wages,
permanent impairment, loss of enjoyment of life, and other damages harms and losses” from
which Polk will suffer “for an indefinite period of time in the future.” (Id., PageID.12.) The
Case 1:20-cv-00093-WS-M Document 10 Filed 04/20/20 Page 2 of 5                        PageID #: 115



Complaint specified that Polk “is an adult resident of Mobile County, Alabama;” that Bang “is
an adult resident of DeKalb County, Georgia;” and that DH Transportation “is a foreign
corporation.” (Id.)
       On February 19, 2020, defendant Bang (the driver of the other vehicle) filed a Notice of
Removal (doc. 1) removing this action to this District Court pursuant to the diversity provisions
of 28 U.S.C. § 1332.1 Plaintiff now seeks to remand the action to state court, arguing that Bang
has failed to establish the requisite amount in controversy for § 1332 jurisdiction to attach.
II.    Analysis.
       Under § 1332, federal courts have original jurisdiction over all civil actions between
citizens of different states where the amount in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs. See Underwriters at Lloyd’s, London v. Osting-Schwinn, 613
F.3d 1079, 1085 (11th Cir. 2010) (“For federal diversity jurisdiction to attach, all parties must be
completely diverse … and the amount in controversy must exceed $75,000.”) (citations omitted).
“In light of the federalism and separation of powers concerns implicated by diversity jurisdiction,
federal courts are obligated to strictly construe the statutory grant of diversity jurisdiction …
[and] to scrupulously confine their own jurisdiction to the precise limits which the statute has
defined.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000) (citations
omitted).
       As the removing party, Bang bears the burden of showing by a preponderance of the
evidence that the amount-in-controversy threshold is satisfied. See Dudley v. Eli Lilly and Co.,
778 F.3d 909, 913 (11th Cir. 2014) (“We have repeatedly held that the removing party bears the
burden of proof to establish by a preponderance of the evidence that the amount in controversy
exceeds the jurisdictional minimum.”). That said, a removing defendant is “not required to
prove the amount in controversy beyond all doubt or to banish all uncertainty about it.” Pretka
v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010). Rather, Bang may meet his
burden by showing either that it is “facially apparent from the pleading itself that the amount in


       1
               Nothing in the court file suggests that defendant DH Transportation has ever been
served with process in this matter. Plaintiff is cautioned that failure to file proof of service as to
that defendant in a prompt manner will result in entry of an order to show cause why plaintiff’s
claims against defendant DH Transportation should not be dismissed without prejudice pursuant
to Rule 4(m), Fed.R.Civ.P.


                                                 -2-
Case 1:20-cv-00093-WS-M Document 10 Filed 04/20/20 Page 3 of 5                        PageID #: 116



controversy exceeds the jurisdictional minimum,” or that there is “additional evidence
demonstrating that removal is proper.” Roe v. Michelin North America, Inc., 613 F.3d 1058,
1061 (11th Cir. 2010) (citations omitted). What a defendant may not do, however, is resort to
“conjecture, speculation, or star gazing” to show that the jurisdictional threshold is satisfied.
Pretka, 608 F.3d at 754. In evaluating the sufficiency of a removing defendant’s jurisdictional
showing, courts need not “suspend reality or shelve common sense,” but instead “may use their
judicial experience and common sense in determining whether the case stated in a complaint
meets federal jurisdictional requirements.” Roe, 613 F.3d at 1062.
       In his Motion to Remand, plaintiff correctly observes that the Complaint contains
precious little in the way of specific information that might buttress defendant’s argument that
the amount in controversy more likely than not exceeds the sum or value of $75,000, exclusive
of interest and costs. At most, the Complaint sets forth only general statements that Polk’s
damages include severe pain and injury, medical expenses, lost wages, permanent impairment,
and loss of enjoyment of life, without any substantive allegations that might facilitate any
meaningful judicial assessment of whether Polk’s injuries and damages are sufficiently severe to
implicate the jurisdictional minimum amount in controversy. On that basis, the Court agrees
with plaintiff that the removing defendant cannot meet his burden of proof under the “facially
apparent” prong of the test, as described in Roe.
       In response to plaintiff’s jurisdictional challenge, however, defendant comes forward
with substantial “additional evidence demonstrating that removal is proper,” as authorized by the
Eleventh Circuit. Indeed, it is well settled that “[a] court may rely on evidence put forward by
the removing defendant, as well as reasonable inferences and deductions drawn from that
evidence, to determine whether the defendant has carried its burden.” South Florida Wellness,
Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014) (citation omitted). Included in that
evidence is a letter from plaintiff’s counsel indicating that Polk suffers from “severe neck and
back pain” as a result of the subject automobile accident, that those injuries have made “Mr.
Polk’s life very painful and difficult,” that Polk faces a daily “struggle of pain, immobility and
difficulties,” that his injuries in the crash “have affected him in every aspect of his life” including
his career and daily activities, and that he “will likely suffer from these injuries and require
treatment in the future.” (Doc. 8-7, PageID.103-04.) The same letter documents Polk’s hard
damages as of August 2018 as encompassing nearly $5,000 in medical bills, $6,000 worth of



                                                  -3-
Case 1:20-cv-00093-WS-M Document 10 Filed 04/20/20 Page 4 of 5                        PageID #: 117



tools that were lost/destroyed in the wreck, and the total loss of the van valued at nearly $12,000,
plus unspecified lost wages. (Doc. 8-5; doc. 8-7, PageID.104.) Defendant also submits medical
records reflecting that, some two months after the accident, Polk saw his orthopedist with
ongoing complaints about lumbar and left knee pain relating to the accident and that Polk
reported back pain at a level of 5/10, with the pain limiting his ability to sleep and to work, more
than three months after the accident (with pain aggravated by activities such as sitting and
driving). (Docs. 8-3 & 8-4, PageID.99-100.)
       Furthermore, Bang files copies of plaintiff’s demand letters to show that the amount in
controversy exceeds $75,000. In particular, defendant points to an email dated August 9, 2018,
in which Polk’s counsel demanded the sum of $500,000 to settle his claims, and an email dated
September 9, 2018, in which Polk’s counsel demanded the sum of $150,000. (Docs. 8-8 & 8-9,
PageID.106-07.) Settlement demands are properly considered in the amount-in-controversy
calculus, with the caveat that they may be entitled to little weight if they are the product of
puffery and posturing. See, e.g., Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir. 1994)
(“[w]hile [a] settlement offer, by itself, may not be determinative, it counts for something”);
Nationwide Property and Cas. Ins. Co. v. Dubose, 180 F. Supp.3d 1068, 1072 (S.D. Ala. 2016)
(“it is equally true that the utility of such demands in the jurisdictional analysis varies widely
depending on the circumstances”); Hardy v. Jim Walter Homes, Inc., 2007 WL 1889896, *6 n.11
(S.D. Ala. June 28, 2007) (“To be sure, this settlement offer is not dispositive of the amount in
controversy issue, but it is evidence that is properly considered.”).
       Finally, it bears noting that Polk’s Complaint specifically seeks punitive damages against
both Bang and DH Transportation. Of course, a mere request for punitive damages does not
automatically vault a complaint over the jurisdictional threshold for amount in controversy. See,
e.g., McCaskey v. GEICO Ins. Co., 2020 WL 1171945, *7 (S.D. Ala. Mar. 11, 2020) (“Without
additional proof and evidentiary documentation, a claim demanding punitive damages … is not
automatically deemed to exceed $75,000 and become removable.”); Ward v. Boston Scientific
Corp., 2018 WL 6696679, *3 n.4 (S.D. Ala. Dec. 19, 2018) (“the mere fact that a plaintiff
demands punitive damages does not automatically render the § 1332 amount-in-controversy
requirement satisfied”). But defendant presents evidence showing Polk’s specific theory for
punitive damages in this case, to-wit: Plaintiff’s counsel’s demand letter alleging that defendant
Bang “was not paying attention to the roadway despite the unusually icy and snowy conditions



                                                 -4-
Case 1:20-cv-00093-WS-M Document 10 Filed 04/20/20 Page 5 of 5                         PageID #: 118



that were occurring in South Alabama the day before. As the driver of a large commercial
vehicle, he should have not been driving on the icy roadway that morning.” (Doc. 8-7,
PageID.103.) Such allegations, if proven, would show a degree of reprehensibility that could
reasonably support a substantial punitive damages award. See generally Goldsmith v. Bagby
Elevator Co., 513 F.3d 1261, 1283 (11th Cir. 2008) (“The dominant consideration in the
evaluation of a punitive damages award is the reprehensibility of the defendant’s conduct.”).
       Faced with the removing defendant’s substantial evidentiary showing that the amount in
controversy is indeed satisfied here, Polk remains silent. Indeed, despite an opportunity to do so,
plaintiff elected not to file any reply to Bang’s evidentiary submission as to amount in
controversy. On this record, considering all aspects of the damages claimed by Polk and
defendant’s additional evidence filed in opposition to the Motion to Remand, and with due
regard for considerations of judicial experience and common sense, the Court concludes that
Bang has met his burden of showing by a preponderance of the evidence that the amount in
controversy exceeds the sum of $75,000, exclusive of interest and costs. When coupled with the
undisputed evidence that there is complete diversity of citizenship (i.e., that Polk is a citizen of
Alabama, while defendant Bang is a Georgia citizen and defendant DH Transportation is a
Georgia corporation with its principal place of business located in Clayton County, Georgia),
defendant’s evidence of amount in controversy establishes that all jurisdictional prerequisites for
the exercise of diversity jurisdiction pursuant to 28 U.S.C. § 1332 are present here. Accordingly,
there was a proper jurisdictional basis for removal of this action to federal court.
III.   Conclusion.
       For all of the foregoing reasons, plaintiff’s Motion to Remand (doc. 5) is denied. The
parties having submitted their Rule 26(f) Report (doc. 9) last week, this matter is referred to
Magistrate Judge Milling for entry of a Rule 16(b) Scheduling Order.


       DONE and ORDERED this 20th day of April, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE




                                                 -5-
